 1
 2
 3
 4
 5                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 6                                      AT SEATTLE
 7   _______________________________________
                                            )
 8   OPERATING ENGINEERS’ HEALTH AND )
     WELFARE TRUST FUND FOR                 )
 9   NORTHERN CALIFORNIA, et al.,           )               Case No. MC19-0039RSL
                                            )
10                         Plaintiffs,      )
                v.                          )
11                                          )               ORDER TO ISSUE WRIT OF
     R.B. PAMPLIN CORPORATION,              )               GARNISHMENT
12                                          )
                           Defendant,       )
13              v.                          )
                                            )
14   WASHINGTON TRUST BANK,                 )
                                            )
15                         Garnishee.       )
     _______________________________________)
16
17         This matter comes before the Court on plaintiff’s “Applicant Affidavit for Writ of
18   Garnishment” for property in which the defendant/judgment debtor, R.B. Pamplin Corporation,
19   has a substantial nonexempt interest and which may be in the possession, custody, or control of
20   the garnishee, Washington Trust Bank. The Court having reviewed the record in this matter, it is
21   hereby ORDERED that the Clerk of Court shall issue the attached Writ of Garnishment.
22
23         Dated this 22nd day of March, 2019.
24                                            A
                                              Robert S. Lasnik
25                                            United States District Judge
26


     ORDER TO ISSUE WRIT OF GARNISHMENT
